DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Response to Amendment
In an amendment filed 02/01/2022, claims 1-3, 8, and 17 have been amended.  Currently, claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10528165 B2. Only claim mapping of claim 1 will be shown as the other two claims are similarly rejected. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below which shows the pending claims are merely broader versions of the patented claims.
Claim 1 of pending application
Claim 1 of Patent US 10528165 B2
A display device comprising: a signal line; a first scan line; a second scan line; a first pixel circuit; and a second pixel circuit,
the first region is configured to be updated entirely during one frame, the second region is configured to be updated partly during the one frame, the first region comprises a first pixel circuit, the first pixel circuit comprises a first circuit, the second region comprises a second pixel circuit, the second pixel circuit comprises a second circuit
the signal line is configured to supply a first grayscale signal to the first pixel circuit and a second grayscale signal to the second pixel circuit, the first 




.




Allowable Subject Matter
Claims 8-12 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to dual pixel display system.
Independent claim 8 distinctly features: 
	“a display portion comprising a first region and a second region; and a circuit configured to output a first scan signal, a second scan signal, a third scan signal, and a fourth scan signal; and the first region comprising: 5a first pixel circuit and a first scan line electrically connected to each other; and a third pixel circuit and a third scan line electrically connected to each other, the second region comprising: a second pixel circuit and a second scan line electrically connected to each other; and a fourth pixel circuit and a fourth scan line electrically connected to each other, wherein: the second scan line is a scan line next to the first scan line, the third scan line is a scan line next to the second scan line, the fourth scan line is a scan line next to the third scan line, the first pixel circuit comprises a first display element, the second pixel circuit comprises a second display element, the third pixel circuit comprises a third display element, the fourth pixel circuit comprises a fourth display element, the first scan line is configured to receive the first scan signal, the second scan line is configured to receive the second scan signal, the third scan line is configured to receive the third scan signal, the fourth scan line is configured to receive the fourth scan signal, the first scan line is configured to output a first voltage and a second voltage to the first pixel circuit, the third scan line is configured to output the first voltage and the second voltage to the first pixel circuit, the second voltage is lower than the first voltage, the second scan line is configured to output a third voltage and a fourth voltage to the second 6pixel circuit, the fourth scan line is configured to output the third voltage and the fourth voltage to the fourth pixel circuit, the fourth voltage is lower than the third voltage, the third voltage is lower than the first voltage, the first display element and the second display element overlap each other, the third display element and the fourth display element overlap each other, the first display element and the fourth display element are configured to update display in one of a first frame period and a second frame period, and the second display element and the third display element are configured to update display in the other of the first frame period and the second frame period”
Independent claim 17 distinctly features: 
“a display portion comprising a first region and a second region, wherein: the first region comprises a first pixel circuit and a first scan line electrically connected to each other, the second region comprises a second pixel circuit and a second scan line electrically connected to each other, the first pixel circuit comprises a first display element, the second pixel circuit comprises a second display element, the first scan line is configured to receive a first scan signal, the second scan line is configured to receive a second scan signal, the first display element is configured to update display, [[and]] the second display element is configured to update display at the same time as the first display element, the first display element and the second display element overlap each other, the first scan line is configured to output a first voltage and a second voltage to the first pixel circuit, the second voltage is lower than the first voltage, the second scan line is configured to output a third voltage and a fourth voltage to the second pixel circuit, the fourth voltage is lower than the third voltage, and the third voltage is lower than the first voltage”
The closest prior art Vieri et al. (US 20100231614 A1) teaches a transflective display as shown in paragraphs 60-71 and Figure 5, and Yamazaki et al. (US 20110157254 A1) teaches transflective display with different driving frequency as shown in paragraphs 95-97, however they either singularly or in combination,
fail to fully anticipate or render the above underlined limitations obvious immediately
wherein a driving scheme is adopted to drive the dual pixel display system.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Response to Arguments
Argument presented from pages 13-14 is persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626